Citation Nr: 0208292	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Timeliness of substantive appeal on claims for service 
connection for back and hip disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and B. H.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An October 1996 rating decision declined to reopen claims 
for service connection for back and hip disabilities.  

3.  The veteran was notified of the above rating decision by 
letter dated October 23, 1996.  

4.  The RO received a notice of disagreement on October 21, 
1997.  

5.  A statement of the case was issued on December 11, 1997.  

6.  A substantive appeal was received on June 2, 1998.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent procedural history may be briefly summarized.  
In an October 1996 rating decision, the RO declined to reopen 
the veteran's claims for service connection for back and hip 
disabilities.  The RO sent the veteran notice of the adverse 
decision and of his appellate rights on October 23, 1996.  On 
October 21, 1997, the veteran filed a notice of disagreement.  
A statement of the case was issued on December 11, 1997.  A 
VA Form 9, signed by the veteran, was subsequently received 
on June 2, 1998.  

Upon review, the Board finds that the veteran did not file a 
timely appeal nor did he file a timely request for an 
extension.  Although the veteran timely filed a notice of 
disagreement objecting to the October 1996 rating decision 
and was issued a statement of the case, a substantive appeal 
was not filed until June 1998.

In December 2001, the veteran testified that because he only 
had a day or two to get it in he brought his "form 9" to 
the RO and had it date-stamped.  The veteran's friend, B. H., 
testified that he was with the veteran when he brought his 
substantive appeal to the RO but did not recall the date.  
See December 2001 hearing transcript.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a notice 
of disagreement and "completed by a substantive appeal after 
a statement of the case is furnished. . . ."  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal shall be 
filed within 60 days from the date of mailing of the 
statement of the case, or within the remainder of the one 
year period from the date of mailing of the notification of 
the initial review and determination being appealed, 
whichever period ends later.  The date of mailing the letter 
of notification of the determination will be presumed to be 
the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302(a), 
(b).

Under the circumstances described above, the veteran had 
until February 10, 1998, to file a timely substantive appeal 
with the respect to the RO's determination that new and 
material evidence had not been submitted to reopen the claims 
for back and hip disabilities.  The veteran's substantive 
appeal was received on June 2, 1998.  This is clearly in 
excess of 60 days from the date of mailing of the statement 
of the case, as well as more than one year from the date of 
notification of the pertinent rating action.

The Board acknowledges the veteran's testimony that he timely 
submitted his substantive appeal to the RO where it was date-
stamped.  The record, however, contains no document to 
support that testimony.  Further, the Form 9 received in June 
1998 is dated in May 1998, and contains no reference to any 
prior Form 9.  The Board finds it difficult to comprehend why 
the veteran would submit a second Form 9 dated May 1998 
without reference to an earlier Form 9.  The Board notes, 
however, that in his notice of disagreement to the March 1999 
decision determining that his substantive appeal was untimely 
the veteran stated that "[o]n 10-20-97 I drove to New 
Orleans Regional Office and submitted a notice of 
disagreement which was date stamped by VARO personnel at 1145 
on 10-21-97.  This is within 1 year from notification."  
Based on the veteran's statement, the Board feels that he may 
be confused as to the requirements for initiating and 
perfecting an appeal.  While the evidence does show that he 
timely submitted his notice of disagreement on October 21, 
1997, an appeal is not perfected until a timely substantive 
appeal is received.  In this case, the veteran's substantive 
appeal, received on June 2, 1998, was untimely.  

The Board notes that the veteran may request an extension of 
the 60-day period for filing a substantive appeal for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303.  
Review of the claims file discloses no evidence that the 
appellant requested such an extension, nor does he contend 
that such an extension was requested.

Therefore, the Board finds that a timely substantive appeal 
was not received in this case.  If there is a failure to 
comply with the law or regulations, it is incumbent upon the 
Board to reject the application for review on appeal.  38 
U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when VA during 
the claims adjudication process fails to consider threshold 
jurisdictional issues.  See McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  When, as in this matter, the veteran fails 
to file a timely appeal, he is statutorily barred from 
appealing the RO decision.  38 U.S.C.A. § 7105; Roy v. Brown, 
5 Vet. App. 554, 556 (1993). 


ORDER

The appeal is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

